      Case 3:18-cv-01979-WHA Document 118 Filed 09/03/19 Page 1 of 4



     KARL OLSON (SBN 104760)
 1   THERESE Y. CANNATA (SBN 88032)
     AARON R. FIELD (SBN 310648)
 2   CANNATA O’TOOLE FICKES & OLSON LLP
     100 Pine Street, Suite 350
 3   San Francisco, California 94111
     Telephone: (415) 409-8900
 4   Facsimile:     (415) 409-8904
     Email:         kolson@cofolaw.com
 5                  tcannata@cofolaw.com
                    afield@cofolaw.com
 6
     Attorneys for Plaintiff
 7   AMERICAN SMALL BUSINESS LEAGUE
 8

 9                            UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                               SAN FRANCISCO DIVISION

12
     AMERICAN SMALL BUSINESS                   CASE NO. 3:18-CV-01979-WHA
13   LEAGUE,
                                               STIPULATION AND [PROPOSED]
14             Plaintiffs,                     ORDER SHORTENING TIME RE:
                                               MOTION OF PLAINTIFF AMERICAN
15        v.                                   SMALL BUSINESS LEAGUE FOR
                                               CONTINUANCE OF HEARING ON
16   UNITED STATES DEPARTMENT OF               MOTION FOR SUMMARY JUDGMENT
     DEFENSE and UNITED STATES                 TO ALLOW FOR DISCOVERY UNDER
17   DEPARTMENT OF JUSTICE,                    RULE 56(d)
18             Defendants.                     Date:  Current Date for Rule 56(d) Motion:
                                                      October 3, 2019
19
                                               Time: 8:00 a.m.
20                                             Place: Courtroom 12, 19th Floor
                                               Judge: William Alsup
21

22

23

24

25

26

27

28
                                   STIPULATION AND ORDER
                       SHORTENING TIME RE: PLAINTIFF’S RULE 56(d) MOTION
                                 CASE NO. 3:18-CV-01979-WHA
                                                            Case 3:18-cv-01979-WHA Document 118 Filed 09/03/19 Page 2 of 4



                                                       1                                           STIPULATION
                                                       2           This stipulation is entered into by plaintiff American Small Business League (“Plaintiff”
                                                       3   or “ASBL”), defendants United States Department of Defense (“DOD”) and United States
                                                       4   Department of Justice (“DOJ”) (collectively, “defendants”), and intervenor Lockheed Martin
                                                       5   Corporation (“LMC”), pursuant to Local Rule 6-2 of the above-entitled Court.
                                                       6           WHEREAS, Defendants and Intervenor filed a joint motion for summary judgment on
                                                       7   August 15, 2019, with a scheduled hearing date of September 19, 2019 at 8:00 a.m. in San
                                                       8   Francisco, Courtroom 12, 19th Floor before Judge William Alsup.
                                                       9           WHEREAS, due to its unavailability, the Court changed the date of the summary
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   judgment hearing to September 18, 2019 at 8:00 a.m. in San Francisco, Courtroom 12, 19th
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           Floor before Judge William Alsup.
                                                      12           WHEREAS, Plaintiff filed on August 29, 2019 a Motion of Plaintiff American Small
                 ATTORNEYS AT LAW




                                                      13   Business League For Continuance of Hearing on Motion for Summary Judgment to Allow For
                                                      14   Discovery under Rule 56(d) (“Rule 56(d) Motion”), with a hearing date of October 3, 2019 at
                                                      15   8:00 a.m. in San Francisco, Courtroom 12, 19th Floor before Judge William Alsup.
                                                      16           WHEREAS, Civil Local Rule 7-2 indicates a 35-day track for motions in the Northern
                                                      17   District of California, which resulted in Plaintiff’s Rule 56(d) Motion being currently set for
                                                      18   October 3, 2019.
                                                      19           WHEREAS, it would be in the interests of judicial economy, practicality, fairness, and
                                                      20   justice to have Plaintiff’s Rule 56(d) Motion heard on the same date and at the same hearing as
                                                      21   the pending motion for summary judgment, currently set for September 18, 2019 at 8:00 a.m. in
                                                      22   San Francisco, Courtroom 12, 19th Floor before Judge William Alsup.
                                                      23           NOW, THEREFORE, it is hereby STIPULATED AND AGREED that Plaintiff’s Rule
                                                      24   56(d) Motion will be heard on September 18, 2019 at 8:00 a.m. in San Francisco, Courtroom
                                                      25   12, 19th Floor before Judge William Alsup; that the opposition brief to that motion will be due
                                                      26   on September 9, 2019; and that the reply brief to that motion will be due on September 12,
                                                      27   2019.
                                                      28                                                    1
                                                                                             STIPULATION AND ORDER
                                                                                 SHORTENING TIME RE: PLAINTIFF’S RULE 56(d) MOTION
                                                                                           CASE NO. 3:18-CV-01979-WHA
                                                            Case 3:18-cv-01979-WHA Document 118 Filed 09/03/19 Page 3 of 4



                                                       1   IT IS SO STIPULATED.
                                                       2
                                                                                         Respectfully submitted,
                                                       3
                                                           DATED: September 3, 2019      CANNATA O’TOOLE FICKES & OLSON LLP
                                                       4
                                                                                         By:    /s/ Karl Olson
                                                       5                                        KARL OLSON

                                                       6                                 Attorneys for Plaintiff
                                                                                         AMERICAN SMALL BUSINESS LEAGUE
                                                       7

                                                       8

                                                       9   DATED: September 3, 2019      UNITED STATES ATTORNEY’S OFFICE
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                      10
      CANNATA O’TOOLE FICKES & OLSONN LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                                                         By:    /s/ Ellen London
                                                                                                ELLEN LONDON
                                                      12
                 ATTORNEYS AT LAW




                                                                                         Attorneys for Defendants
                                                      13                                 UNITED STATES DEPARTMENT OF DEFENSE and
                                                                                         UNITED STATES DEPARTMENT OF JUSTICE
                                                      14

                                                      15

                                                      16
                                                           DATED: September 3, 2019       CROWELL & MORING LLP
                                                      17

                                                      18                                 By:    /s/ Anuj Vohra
                                                                                                ANUJ VOHRA (Pro Hac Vice)
                                                      19
                                                                                         Attorneys for Defendant-Intervenor
                                                      20                                 LOCKHEED MARTIN CORPORATION
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28                                            2
                                                                                        STIPULATION AND ORDER
                                                                            SHORTENING TIME RE: PLAINTIFF’S RULE 56(d) MOTION
                                                                                      CASE NO. 3:18-CV-01979-WHA
                                                            Case 3:18-cv-01979-WHA Document 118 Filed 09/03/19 Page 4 of 4



                                                       1                                     [PROPOSED] ORDER
                                                       2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                       3      1. The hearing date of the Motion of Plaintiff American Small Business League For
                                                       4         Continuance of Hearing on Motion for Summary Judgment to Allow For Discovery under
                                                       5         Rule 56(d) (“Rule 56(d) Motion”), filed on August 29, 2019 and originally set for hearing
                                                       6         October 3, 2019 (Dkt. No. 114), is hereby rescheduled to the same date as the pending
                                                       7         motion for summary judgment (Dkt. No. 107), which is scheduled to be heard by this Court
                                                       8         on September 18, 2019 at 8:00 a.m. in San Francisco, Courtroom 12, 19th Floor before
                                                       9         Judge William Alsup. (Dkt. No. 112 and 112.1.)
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                                                                                                        6
                                                      10      2. The opposition brief to the Rule 56(d) Motion will be due on September 9, 2019.
      CANNATA O’TOOLE FICKES & OLSONN LLP




                                                                                                                                   10
                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                              3. The reply brief to the Rule 56(d) Motion will be due on September 12, 2019.
                                                      12
                                                                                                                         ISTRIC
                                                                                                                    ES D
                 ATTORNEYS AT LAW




                                                      13                                                           T            TC
                                                                   September 3, 2019.                            TA
                                                           DATED: ____________                               ________________________




                                                                                                                                           O
                                                                                                               S




                                                                                                                                            U
                                                      14                                                     HON. WILLIAM H. ALSUP
                                                                                                             ED




                                                                                                                                             RT
                                                                                                                                    RED
                                                                                                             United States DistrictEJudge
                                                                                                                          O ORD D
                                                                                                         UNIT



                                                      15
                                                                                                                  IT IS S    DIFIE
                                                                                                                     AS MO




                                                                                                                                                   R NIA
                                                      16
                                                                                                                                        lsup
                                                                                                                                illiam A
                                                                                                          NO




                                                      17
                                                                                                                       Judge W


                                                                                                                                                   FO
                                                                                                             RT




                                                      18

                                                                                                                                               LI
                                                                                                                  ER
                                                                                                              H




                                                      19                                                                                       A
                                                                                                                                               C
                                                                                                                       N                 F
                                                                                                                           D IS T IC T O
                                                      20                                                                         R

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28                                                 3
                                                                                          STIPULATION AND ORDER
                                                                              SHORTENING TIME RE: PLAINTIFF’S RULE 56(d) MOTION
                                                                                        CASE NO. 3:18-CV-01979-WHA
